 GMCORP., GM PHOTOGRAPHIC ENGINEERING CENTER:647GeneralMotors Corporation,GM Photographic EngineeringCenter1andDetroit Printing Pressmen and Assistants' UnionNo. 2, affiliated with International Printing Pressmen andAssistants'Union of North America,AFL-CIO,Petitioner.Case No. 7-RC-5574. July 16, 1963DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Joseph B. Bigler,hearing officer.The hearing officer's rulings made at the hearing aref roe from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.For .the following reasons we find that no question exists con-cerning the representation of employees of the Employer.The GM Photographic Engineering Center is part of the GeneralMotors Technical Center which in turn comprises one of the divisionsof the General Motors Corporation.The Photographic EngineeringCenter is housed in,a single building and has four departments en-gaged in the following reproduction activities : blueprint and white-print; metal draft reproduction; tracing reproductions; and multi-lith and mimeograph reproductions.The only employees involvedherein are those in the multilith-mimeograph department.This department is separately located,and is under separate supervision.It has 41 employees, of which 17 are actively engaged in theoperation of 9 multilith 4 machines and 1 mimeograph machine. Thebalance of the employees in the department do collating,. binding,stockwork, clerical,work, and preparation of paper mats for use onthe machines.Employees' who operate the machines are classifiedas learners, junior operators, and senior operators, depending pri-marily on their length of service.New employees are not required'The name of the Employer appears as amended at the hearing.sAs the record and briefs adequately present the issues and positions of the parties, theEmployer's request for oral argument is denied.3United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, intervened at the hearing on the basis of a showing of interest4The word "multilith,"as it appears in the record,and consequently in this decision,isused as a generic term.143 NLRB No. 69. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have prior training or experience.All employees are subject touniform wage policies,receive the same benefits,and are salaried.None of the output of the department is produced for resale. Otherstaffs and divisions of GM use the various personnel forms,reports,engineering changes, and parts lists that are produced.The multilith machines in use are of the type found both in business,offices and printing shops.The multilith machine operates on anoffset principle, whereby paper mats are used to put an impressionon a rubber roller which in turn imprints the image on paper. Thesepaper mats are made on a standard typewriter or on a Xerox machine.Mats used in the multilith department are prepared by stenographicpersonnel in the various divisional offices located elsewhere in theTechnical Center.Mats which cannot be prepared on a typewriterare prepared on the Xerox machine in the multilith department. Sim-ilar multilith machines are used in other offices in the Technical Center.There is no interchange between employees in the multilith-mimeograph department and other departments.Within the depart-ment, interchange between job classifications is limited to vacationand peak workload periods, and to filling in for absentees.Operation of the multilith machine can most simply be describedas something more difficult than operating a mimeograph and con-siderably less complex than running an actual lithographic press.After the mat has been placed on its cylinder, the ink and water wellsare filled,and the adjustments for paper size are made, the machine isready to operate.None of these operations is complex or requires par-ticular skill.The only adjustment made while the machineis in op-eration is for darkness of image and this is accomplished by turninga knob.Cleaning the machine between runs consists in runningthrough waste paper, or is done automatically on certain machines.According to the record, cleaning the machine at the end of 'the dayrequires 10 minutes.Other than adjusting for the darkness of theprint, the operator makes no mechanical adjustments.Maintenanceof the machine is done by outside contractors and is not done by theoperators.There is no apprentice or formal training program to qualify anindividual for multilith machine operation.The record indicates thatonly several days' training is necessary to learn its operation.Newemployees are required to have no special training,experience, orqualifications.The employees in question are currently unrepresented.The Peti-tioner seeks alternative units which are limited, according to the Peti-tioner, to employees whose duties are predominantly devoted to thelithographic production process.The first proposed unit includes onlymultilith machine operators and excludes all others;the second is thesame as the first,but also includes stockboys and photo plate makers. GM CORP., GM PHOTOGRAPHIC ENGINEERING CENTER649The Petitioner contends that the multilith machines are in reality off-set presses, that the operators exercise lithographic process skills, andthat either requested unit is appropriate as a lithographic process unit.The Petitioner indicated that if the Board does not find either of itsproposed units appropriate, it does not wish to participate in anyelection.The Intervenor contends that a unit of all employees in the Em-ployer's Photographic Engineering Center, excluding office clericals,technicals, and professional employees, is appropriate.However, theIntervenor indicated willingness to participate in an election in eitherof the units Petitioner seeks.The Employer contends that neither of the Petitioner's units isappropriate because multilith operators are not craftsmen engaged inthe lithographic production process, the machines are office machinesand not presses, and neither grouping Petitioner seeks is departmentalin scope.We note first that there is no apprenticeship program for any ofthese employees.There is no formalized training program and therecord shows that only several days' training is necessary to learn theoperation of multilith machines.All new employees are hired as"learners" for a year, after which they progress to other classificationson the basis of length of service and job proficiency.Many of thesesame pieces of equipment are operated by clerical personnel in otheroffice-, of the Employer in the Technical Center Complex.Further, the actual operation of the machines is not complex, nordoes it appear to require particular skills, special training, or ex-perience.Thus the setting up, cleaning between runs, and final dailycleaning are relatively simple and quickly accomplished.Frequently a.single operator can operate two adjacent machines.Adjustments dur-ing the run are made by turning a single knob to regulate darkness, andthe operators make no fine adjustments.Finally, the operators per-form no maintenance functions, which are done by outside contractors.All of the foregoing clearly indicates that the operation of multi-lithmachines does not require the use of lithographic process skills.Accordingly, in view of the relative simplicity of operation of multi-lith machines, the limited amount of time needed for employee train-ing, the absence of a formal training and apprenticeship program, therelatively low cost of the machines, and the fact that no special skillsare required of multilith machine operators, we are satisfied that theemployees sought by the Petitioner are not engaged in the lithographicprocess, and that the units sought by Petitioner comprise merely anarbitrary grouping of employees.Accordingly, we shall dismiss thepetition.[The Board dismissed the petition.]